Citation Nr: 0802335	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  06-11 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
vision problem.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
small hiatal hernia with reflux and gastritis.  

5.  Entitlement to a rating in excess of 50 percent for 
migraine headaches.  

6.  Entitlement to a rating in excess of 10 percent for 
residuals of a nasal fracture.  

7.  Entitlement to a compensable evaluation for urinary tract 
infection.  

8.  Entitlement to an effective date prior to July 13, 2006 
for the grant of a 10 percent rating for residuals of a nasal 
fracture.  

9.  Entitlement to a total rating based on individual 
unemployability.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from May 1976 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing before the Board at the RO in 
August 2007.  

The issues of entitlement to service connection for a 
bilateral knee condition, whether new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for PTSD, whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a small hiatal hernia with reflux 
and gastritis, entitlement to a rating in excess of 50 
percent for migraine headaches, entitlement to a rating in 
excess of 10 percent for residuals of a nasal fracture, 
entitlement to a compensable evaluation for urinary tract 
infection, entitlement to an effective date prior to July 13, 
2006, for the grant of a 10 percent rating for residuals of a 
nasal fracture and entitlement to a total rating based on 
individual unemployability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the time of the August 2007 travel Board hearing, prior to 
the promulgation of a decision in the appeal, the Board 
received notification from the appellant that she was 
withdrawing from appellate consideration the issue of whether 
new and material evidence has been received to reopen the 
claim of entitlement to service connection for a vision 
problem.  


CONCLUSION OF LAW

Criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In the current case, the veteran indicated at the time of her 
August 2007 hearing that she was withdrawing from appellate 
consideration the issue of whether new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for a vision problem.  The transcript of 
the hearing has been reduced to writing which the Board finds 
satisfies the criteria for withdrawal of an appeal under 38 
C.F.R. § 20.202.  As such, the veteran has withdrawn her 
appeal as to this issue and there remains no allegations of 
errors of fact or of law for appellate consideration with 
regard to the issue related to a vision disability.  
Accordingly, the Board does not have jurisdiction to review 
the appeal concerning whether new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for a vision problem and it is dismissed.


ORDER

The appeal pertaining to the issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a vision problem is 
dismissed.


REMAND

In August 2007, the veteran submitted medical evidence for 
the Board's consideration and waived review of the evidence 
by the Agency of Original Jurisdiction (AOJ).  In September 
2007, she submitted additional medical evidence, but did not 
waive AOJ review.  As such, the Board sent a letter to the 
veteran asking if she would like to waive AOJ review of the 
newly submitted evidence.  In January 2008, the veteran 
advised the Board that she desired a remand for the AOJ to 
review the newly submitted evidence.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has invalidated the regulations which 
empowered the Board to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the veteran or his representative.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  Under the circumstances, the case must be 
returned to the RO for preliminary RO review and preparation 
of a supplemental statement of the case that considers the 
new evidence if the benefits sought are not granted on the 
record.

Accordingly, the case is REMANDED for the following action:

Review the claims files, to include all 
evidence received since the most recent 
statement of the case and/or supplemental 
statement of the case, and determine if 
entitlement to any of the benefits sought 
on appeal is warranted.  If any benefit 
remains denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


